Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s remarks filed on 04/29/22 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.

Double Patenting
With regards to the double patenting rejection noted in the 03/01/22 Office Action, applicant has amended the claim to recite differentiated claimed subject matter. The double patenting rejection with regards to claim(s) 1 and 4-20 is withdrawn.
	
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-20, applicant argues the claims as amended are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, upon further search and consideration, the newly discovered prior art document(s), referenced in the updated rejection below, teaches the limitations as claimed. Please see below for full rejection. Accordingly, applicant’s amendments have necessitated the new grounds of rejection set forth and this action is made final.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant describes the “depth ambiguities caused by unknown lens characteristics of a lens” and mentions paragraphs [0081] and [0084] to describe the claimed amendments. It is unclear what the “unknown lens characteristics” which affect the depth ambiguities entail. Further clarification is required. Claims 2-10, 12-18, and 20 do not cure the deficiencies and are therefore rejected for similar reasons. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2020/0104034 A1] in view of D2 [US 2017/0278289 A1] in view of D3 [US 2014/0118509 A1] in view of D5 [US 2019/0028629 A1].
Claim 1: A computer-implemented method, comprising:
receiving, at a computing device, a dual pixel image of at least a foreground object, the dual pixel image comprising a plurality of dual pixels, wherein a dual pixel of the plurality of dual pixels comprises a left-side pixel and a right-side pixel that both represent light incident on a single dual pixel element used to capture the dual pixel image; [D1, Figure 4B, Figure 5B, [0064 and 0069-0071]] D1 teaches the dual-pixel image sensor utilized to acquire image data wherein each pixel may correspond to a pair of a first sub-pixel and a second sub-pixel. The dual-pixel consists of the left sided first sub-pixel and the right sides second sub-pixel. Further, the image sensor is used to sense the incident of light and output an electrical image signal.

[D1, Figure 4B, Figure 5B, [0097]] D1 teaches the generation of the depth map based upon the gathered information from the image sensor. This is information associated with the dual pixel acquired by the image sensor.

D1 teaches the receiving of the image data to be analyzed and the determination of the depth map associated with the received image data. D1 does not explicitly teach the training of the machine learning system, unknown lens characteristic, and the invariant to depth maps. The limitations are taught as follows:

wherein training the machine learning system to determine the depth map comprises training the machine learning system to determine the depth map based on a loss function that is invariant to depth ambiguities[D2, [0138]] D2 teaches the determination of the depth map data and the neural network is trained on the depth map dataset acquired. The loss function is used in which the predicted depth map is compared to that of the ground truth depth map, the difference of the depth map, is determined. The loss function can be invariant to the depth ambiguities in the data to be learned from the ground truth depth information, see applicant’s spec 0041. Depth value typically stored in depth maps is known in the art to include affine mapping information.

providing the trained machine learning system using the computing device. [D2, [0138]] D2 teaches the determination of the depth map data and the neural network is trained on the depth map dataset acquired. 

D1 in view of D2 teaches the limitations as described above. Although D2 does not explicitly teach the affine mapping comprised in the depth map, for the sake of completeness, [D3, [0012-0013]] D3 teaches the depth value typically stored in depth maps often includes the affine mapping. D1 in view of D2 in view of D3 does not teach the unknown lens characteristic, the limitations are taught as follows: [D5, 0046] D5 teaches the camera module to calculate characteristics of the lens and the specified point spread function being modeled corresponding to the determined lens characteristics. Further, it is noted, it is not clear what the “unknown” lens characteristic is. As per claim 3, the characteristic comprises a PSF and therefore D5 teaches the characteristics specified within the point spread function. Thus, the characteristic is considered the claimed characteristic. Please note the 112 rejection above.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the image data is received and analyzed to determine a depth map associated with the received image data, with the teachings of D2, wherein the determined depth map is used in training the neural network using the depth map dataset acquired for future use. One skilled in the art would have been motivated to modify D1 in this manner to utilize the determined depth information, as taught in D2, to be provided to the training of the neural network for future use. Therefore, one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. Further, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim above, with the teachings of D3 wherein it is explicitly stated the depth map is often an affine mapping. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to the affine mapping of the depth map information available. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 3: The computer-implemented method of claim 1, wherein the unknown lens characteristics comprise a point spread function of the lens. Claim 3 is rejected for similar reasons as to those described in claim 1.

Claim 4: The computer-implemented method of claim 1, wherein the foreground object has a first object type, and wherein training the machine learning system to determine the depth map comprises training the machine learning system to determine the depth map using a plurality of images of objects having the first object type.  [D2, [0138]] D2 teaches the determination of the depth map data and the neural network is trained on the depth map dataset acquired. The loss function is used in which the predicted depth map is compared to that of the ground truth depth map, the difference of the depth map, is determined. [D1, Figure 12 and [0213-0215]] D1 teaches the recognition of the first object and the recognition of the first object is with respect to the face of a human.

Claim 5: The computer-implemented method of claim 4, wherein the first object type is associated with a face of a person. [D1, Figure 12 and [0215]] D1 teaches the recognition of the first object and the recognition of the first object is with respect to the face of a human.

Claim 6: The computer-implemented method of claim 1, wherein receiving, at the computing device, the dual pixel image of at least the foreground object comprises: obtaining a plurality of dual pixel images of at least the foreground object within a threshold period of time using a multi-camera device, each image of the plurality of dual pixel images comprising a plurality of dual pixels, wherein the multi-camera device comprises a plurality of cameras; and receiving, at the computing device, the plurality of dual pixel images of at least the foreground object. [D1, Figure 4B, Figure 5B, and [0061-0065]] D1 teaches the multiple camera system and acquiring the dual pixel images. Included in the image is at least an object. Further, D1 teaches the multiple images acquired wherein the image data is dual pixel image data. [D2, [0101]] D2 teaches the acquisition of the digital content until such a time that source digital content will be selected for placement on the host region. Thus, a content is determined for the particular amount of time, this is the threshold period of time. 

Claim 10: The computer-implemented method of claim 1, wherein training the machine learning system to determine the depth map comprises training a neural network to determine the depth map.  Claim 10 is rejected for similar reasons as to those described in claim 1. [D2, [0138]] D2 teaches the determination of the depth map data and the neural network is trained on the depth map dataset acquired. The loss function is used in which the predicted depth map is compared to that of the ground truth depth map, the difference of the depth map, is determined.

Claim 11:  Claim 11 is rejected for similar reasons as to those described in claim 1. 

Claim 12: The computer-implemented method of claim 11, wherein determining the output image based on the dual pixel image and the depth map comprises: receiving, at the computing device, a request to blur a background of the dual pixel image, wherein the background of the dual pixel image does not include the foreground object; and 52determining the output image by blurring at least a portion of the background of the dual pixel image based on the depth map using the computing device. [D1, Figure 6 and 11] D1 teaches the operation of applying a blur to the image data. The focus are is defined as the object of interest, which in this case is the human in the image area, and the blur is applied to the remainder of the image data and the output is provided with respect to the enhanced image data.

Claim 13: The computer-implemented method of claim 11, further comprising: providing the output image using the computing device. [D1, [Figure 4A and 4B]] D1 teaches the output of the image data using the display device.

Claim 14: The computer-implemented method of claim 11, wherein the computing device comprises a camera, and wherein receiving the dual pixel image of at least the foreground object comprises: generating the dual pixel image of at least the foreground object using the camera; and receiving, at the computing device, the generated dual pixel image from the camera. Claim 14 is rejected for similar reasons as to those described in claim 1 and claim 5.

Claim 15: The computer-implemented method of claim 11, wherein the trained machine learning system is trained using the computing device. [D2, [0138]] D2 teaches the determination of the depth map data and the neural network is trained on the depth map dataset acquired.

Claim 16: The computer-implemented method of claim 11, wherein the trained machine learning system is trained using a second computing device that differs from the computing device; and wherein providing the dual pixel image to the trained machine learning system to determine the depth map for the plurality of dual pixels of the dual pixel image comprises: receiving the trained machine learning system at the computing device; and after receiving the trained machine learning system at the computing device, providing the dual pixel image to the trained machine learning system of the computing device to determine the depth map for the plurality of dual pixels of the dual pixel image.  [D1, Figure 1 and [0040-0042]] D1 teaches the communication interface establishes communication between the electronic device and an external device. For example, the communication interface may be connected to a network through a wireless communication or wired communication to communicate with an external device (e.g., the second external electronic device or the server. Each of the first external electronic device and the second external electronic device may be a device of the same type as or a different type than the electronic device. Some operation performed on the electronic device may be performed on the another device. [D1, Figure 4B, Figure 5B, [0097]] D1 teaches the generation of the depth map based upon the gathered information from the image sensor. This is information associated with the dual pixel acquired by the image sensor.

Claim 17: The computer-implemented method of claim 11, wherein the trained machine learning system is resident on a second computing device that differs from the computing device; and wherein providing the dual pixel image to the trained machine learning system to determine the depth map for the plurality of dual pixels of the dual pixel image comprises:  53receiving the dual pixel image at the second computing device from the second computing device; after receiving the dual pixel image, the second computing device providing the dual pixel image to the trained machine learning system of the second computing device to determine the depth map for the plurality of dual pixels of the dual pixel image; and sending the depth map from the second computing device to the computing device. [D1, Figure 1 and [0040-0042]] D1 teaches the communication interface establishes communication between the electronic device and an external device. For example, the communication interface may be connected to a network through a wireless communication or wired communication to communicate with an external device (e.g., the second external electronic device or the server. Each of the first external electronic device and the second external electronic device may be a device of the same type as or a different type than the electronic device. Some operation performed on the electronic device may be performed on the another device. The network is capable of sending the determined information to the display device. [D1, Figure 4B, Figure 5B, [0097]] D1 teaches the generation of the depth map based upon the gathered information from the image sensor. This is information associated with the dual pixel acquired by the image sensor. The function is delivered to the initial electronic device.

Claim 18: The computer-implemented method of claim 11, wherein the trained machine learning system is resident on a second computing device that differs from the computing device; wherein providing the dual pixel image to the trained machine learning system to determine the depth map for the plurality of dual pixels of the dual pixel image comprises receiving the dual pixel image at the second computing device from the second computing device, and after receiving the dual pixel image, the second computing device providing the dual pixel image to the trained machine learning system of the second computing device to determine the depth map for the plurality of dual pixels of the dual pixel image, and wherein determining the output image based on the dual pixel image and the depth map by the computing device comprises: determining the output image based on the dual pixel image and the depth map using the second computing device, and sending the output image from the second computing device to the computing device.  [D1, Figure 1 and [0040-0042]] D1 teaches the communication interface establishes communication between the electronic device and an external device. For example, the communication interface may be connected to a network through a wireless communication or wired communication to communicate with an external device (e.g., the second external electronic device or the server. Each of the first external electronic device and the second external electronic device may be a device of the same type as or a different type than the electronic device. Some operation performed on the electronic device may be performed on the another device. [D1, Figure 4B, Figure 5B, [0097]] D1 teaches the generation of the depth map based upon the gathered information from the image sensor. This is information associated with the dual pixel acquired by the image sensor. The function is delivered to the initial electronic device.

Claim 19: Claim 19 is rejected for similar reasons as to those described in claim 1.

Claim 20: Claim 20 is rejected for similar reasons as to those described in claim 12.
< Remainder of Page Left Intentionally Blank >
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2020/0104034 A1] in view of D2 [US 2017/0278289 A1] further in view of D3 [US 2014/0118509 A1] further in view of D5 [US 2019/0028629 A1], further in view of D4 [Fall Detection Based on Body Part Tracking Using a Depth Camera].
Claim 2: The computer-implemented method of claim 1, wherein the depth ambiguities comprise unknown scale and offset values. [D4, Page 1, Column 2, Paragraph 2] D4 teaches ambiguity in the size scale. [D4, Page 2, Column 2, Paragraph 1] D4 further teaches the offset related to the pixel information. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2 in view of D3 in view of D5, as described in claim above, with the teachings of D4 wherein D4 includes the ambiguities being scale and offset data. One skilled in the art would have been motivated to modify D1 in view of D2 in view of D3 in view of D5 in this manner to specifically recognize the type of ambiguities. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if all rejections noted are overcome; rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regards to claim 7, the prior art of record, either alone or in combination, fails to teach or suggest determining a master camera of the plurality of cameras of the multi-camera device, the master camera having a master clock; at each camera of the plurality of cameras of the multi-camera device other than the master camera, determining an offset between the system clock of the camera and the master clock; determining a maximum offset of the offsets of the plurality of cameras; at the master camera, sending a message to each of the plurality of cameras of the multi-camera device other than the master camera to capture a dual pixel image at a future trigger time, wherein the future trigger time is greater than the maximum offset; and capturing, by each of the plurality of cameras of the multi-camera device at the future trigger time, a dual pixel image of the foreground object.
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661